Citation Nr: 1315770	
Decision Date: 05/14/13    Archive Date: 05/15/13

DOCKET NO.  10-36 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a bilateral hand disability.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


ATTORNEY FOR THE BOARD

R. Kessel, Counsel



INTRODUCTION

The Veteran had active naval service from November 1969 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.


FINDING OF FACT

In April 2013, prior to the promulgation of a decision in the appeal, the Veteran's representative informed the Board that the Veteran wanted to withdraw his appeal on the issue of entitlement to service connection for a bilateral hand disability.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to service connection for a bilateral hand disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, withdrawal must be in writing.  38 C.F.R. § 20.204(b).

In April 2013, the Veteran's representative submitted a written statement informing the Board that the Veteran wanted to withdraw his appeal on the issue of entitlement to service connection for a bilateral hand disability.  Thus, there remains no allegation of error of fact or law for appellate consideration as to this issue and the Board accordingly does not have jurisdiction to review the appeal with respect to this issue. 


ORDER

The appeal is dismissed.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


